122 F.3d 1071
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Wesley E. HOTCHKISS, Jr., Plaintiff-Appellant,v.SUPREME COURT OF THE UNITED STATES;  Janet Reno, sued as"Janice Reno", Attorney General of the United States;Attorney General for the State of Oregon;  Foreman ofFederal Grand Jury;  the American Bar Association;  OregonMedical Association;  Saif Corporation;  Oregon Departmentof Workmans Compensation;  Department of Finance Oregon,sued as "Oregon Department of Insurance and Finance";Oregon Vocational and Rehabilitation Division;  Campus Drivein Cleaners Incorporated;  Yergen & Meyer Corporation;  JohnDoes, Defendants-Appellees.
No. 97-35059.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Aug. 28, 1997.

Appeal from the United States District Court for the District of Oregon Michael R. Hogan, Chief District Judge, Presiding
Before:  SCHROEDER, FERNANDEZ and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Wesley E. Hotchkiss, Jr. appeals pro se the district court's order dismissing for failure to state a claim upon which relief can be granted his Second Amended Selective Class Action Suit alleging that since 1991 numerous state and federal courts have done nothing to assist him to obtain back pay and interest from his former employer;  that his retained attorney failed to represent him;  and that the Oregon and American Bar Associations, and numerous state and federal agencies, failed to take any action.  We affirm for the reasons stated in the Magistrate Judge's Report and Recommendation, filed on November 13, 1996 and adopted by the district court in its Order filed on January 6, 1997.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Hotchkiss's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Hotchkiss's contention that the district court erred by refusing to recuse Magistrate Judge Cooney is unsupported by the record and lacks merit.  See Liteky v. United States, 510 U.S. 540, 555 (1994).  We reject Hotchkiss's contention the district court erred by denying his motions for discovery and for a full investigation of the federal government